Case 6:19-mc-00025-CEM-GJK Document 27 Filed 06/14/19 Page 1 of 8 PageID 616




                       UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

AMERICAN CLAIMS MANAGEMENT,
INC.,

                      Plaintiff,

v.                                                         Case No: 6:19-mc-25-Orl-41GJK

ALLIED WORLD SURPLUS LINES
INSURANCE COMPANY (fka Darwin
Select Insurance Company),

                      Defendant.



                                          ORDER
       This cause came on for consideration without oral argument on the following motion:

       MOTION:        MOTION TO QUASH NON-PARTY DEPOSITION
                      SUBPOENA AND/OR MOTION FOR PROTECTIVE
                      ORDER AND INCORPORATED MEMORANDUM OF
                      LAW (Doc. No. 1)

       FILED:         April 17, 2019



       THEREON it is ORDERED that the motion is DENIED.

       I.     BACKGROUND.

       On April 12, 2019, Defendant Allied World Surplus Lines Insurance Company (“Allied

World”) served a subpoena on non-party Mark E. King (“King”) which commands King’s

deposition in an action pending in the United States District Court for the Southern District of
Case 6:19-mc-00025-CEM-GJK Document 27 Filed 06/14/19 Page 2 of 8 PageID 617



California.   1   Doc. No. 3-1.          The underlying case between Plaintiff American Claims

Management, Inc. (“ACM”) and Allied World is a breach of contract and bad faith claim related

to an excess insurance policy issued by Allied World to ACM. Doc. No. 3-2. ACM alleges that

Allied World acted in bad faith and failed to provide ACM with a proper defense in an underlying

dispute with another insurer, QBE, and to honor its duty to fully indemnify ACM and to settle.2

Doc. No. 3-2 at 3. ACM alleges Allied World mishandled the claim at various stages and failed

to settle leading to a substantial arbitration award against ACM in favor of QBE. Doc. No. 3-2 at

3. Allied World filed a counterclaim against ACM for reimbursement and unjust enrichment for

Allied World’s payment to QBE. Doc. No. 3-3.

        On April 17, 2019, King filed a Motion to Quash Non-Party Deposition Subpoena and/or

Motion for Protective Order and Incorporated Memorandum of Law (the “Motion”). Doc. No. 1.

The Declarations of King and William V. O’Connor, Esq., counsel for ACM, were attached as

exhibits. Doc. Nos. 2 and 3. On April 18, 2019, the Court issued an order staying enforcement

of the subpoena pending resolution of the Motion. Doc. No. 6. King requested oral argument.

Doc. No. 7. On May 1, 2019, Allied World filed an Opposition to Mark E. King’s Motion to

Quash and Incorporated Memorandum of Law (the “Response”). 3 Doc. No. 12. On May 31,



1
  American Claims Management, Inc. v. Allied World Surplus Lines Insurance Company, Case No. 18-cv-925-JLS-
MDD.
2
  A brief synopsis of the underlying facts is instructive:

ACM is a third-party claims handler for QBE. QBE’s insured, Cortes, was involved in a motor vehicle accident
with the Cardonas family. The Cardonas were injured and Cortes, who was driving under the influence, was at
fault. ACM received a claim from the Cardonas for Cortes’s policy limits of $30,000 but failed to timely respond
to the claim. The Cardonas ultimately received a $22 million jury verdict against Cortes. QBE settled with the
Cardonas and the Cortes families for $15 million and pursued ACM in arbitration. An arbitration panel awarded
QBE $18 million against ACM. Allied World appointed the law firm of Jampol Zimet to assist ACM during the
pendency of the Cardonas action (although ACM was not a party to the action, nor was QBE) based on potential
claims by QBE for the Cardonas matter, under a reservation of rights. Allied World also paid out its policy limits
of approximately $5 million under a reservation of rights after the arbitration award was issued. ACM seeks the
balance of the arbitration award from Allied World as well as attorney’s fees and costs. Doc. Nos. 3-2, 3-3.
3
  An unredacted copy of the Response was filed under seal along with a copy of the deposition of Peter Klee

                                                       -2-
Case 6:19-mc-00025-CEM-GJK Document 27 Filed 06/14/19 Page 3 of 8 PageID 618



2019, King filed a Reply in Support of Mark E. King’s Motion to Quash Non-Party Deposition

Subpoena and/or Motion for Protective Order (the “Reply”). Doc. No. 21. On May 31, 2019,

King also filed the Supplemental Declaration of William V. O’Connor. Doc. No. 22. On June

4, 2019, Allied World filed a Joinder in Request for Oral Argument seeking to join King’s request

for oral argument in this matter. Doc. No. 24.

         King is the Chief Litigation Officer for Brown & Brown, an insurance brokerage that is

ACM’s parent company. Doc. Nos. 1 at 2-3; 2 at 1-2. King argues that although he was copied

on email correspondence during the underlying litigation involving the Cardonas, QBE, and ACM,

he played no day-to-day role. 4 Doc. No. 1 at 3; 2 at 3. King argues that he has “virtually no non-

privileged information to provide at deposition” with respect to the earlier litigation. Doc. No. 1

at 4. However, since the arbitration award to QBE, King has taken an active role in providing

legal advice to ACM in its lawsuit against Allied World, including overseeing the litigation

strategy of ACM’s outside counsel of record. Doc. No. 1 at 3.

         King argues that Allied World cannot demonstrate that no other means exist for obtaining

the information Allied World seeks from King, and that none of the information sought is relevant,

non-privileged, or crucial to the preparation of Allied World’s case. Doc. No. 1 at 4. King

argues that Allied World’s subpoena is merely a litigation tactic calculated to harass a high-ranking

executive and lawyer of ACM’s parent company and distract ACM’s preparations for its upcoming

expert witness reports and percipient witness depositions. Doc. No. 1 at 5.




pursuant to this Court’s order granting in part Allied World’s motion to seal. Doc. Nos. 13, 16, 17, 18, and 19.
4
  King states in his Declaration that: “In my role as Chief Litigation Counsel, I was copied on some
correspondence relating to the ACM-QBE dispute occurring after the acquisition of ACM by Brown & Brown.
However, I played no day-to-day role in the litigation between ACM and QBE.

                                                        -3-
Case 6:19-mc-00025-CEM-GJK Document 27 Filed 06/14/19 Page 4 of 8 PageID 619



       In its Response, Allied World argues that King is a percipient witness who can give

relevant, nonprivileged testimony about the facts underlying the dispute between ACM and Allied

World. Doc. No. 18 at 1. Allied World notes that King did not appear in the case currently

pending in the District Court in Southern California until after he filed the instant Motion. Doc.

No. 18 at 3. Allied argues that King’s appearance in the action pending in California is nothing

more than a pretext to avoid deposition. Doc. No. 18 at 3.

       Allied World argues that ACM’s claim is that Allied World’s appointed counsel, Alan

Jampol, was furthering only Allied World’s interests and that he provided incompetent counsel to

ACM, including failing to settle in a timely fashion. Doc. No. 18 at 3. Allied World argues that

King was far more involved in the underlying litigation that he admits, specifically that he was

involved in discussions with Jampol, he had independent contacts with QBE regarding the matter,

and that King directed Jampol to stop acting as counsel to ACM. Doc. No. 18 at 3, 6.

       II.     ANALYSIS.

       “The scope of discovery under a Rule 45 subpoena is the same as the scope of discovery

under Rule 26.” Woods v. On Baldwin Pond, LLC, No. 6:13-CV-726-ORL-19DAB, 2014 WL

12625078, at *1 (M.D. Fla. Apr. 2, 2014). Rule 26(b)(1) provides the following:

               Parties may obtain discovery regarding any nonprivileged matter
               that is relevant to any party’s claim or defense and proportional to
               the needs of the case, considering the importance of the issues at
               stake in the action, the amount in controversy, the parties’ relative
               access to relevant information, the parties’ resources, the importance
               of the discovery in resolving the issues, and whether the burden or
               expense of the proposed discovery outweighs its likely benefit.

       Under Rule 26(c)(1), a party moving for a protective order must show that good cause

exists for the court to issue such an order “protect[ing] a party or person from annoyance,




                                                -4-
Case 6:19-mc-00025-CEM-GJK Document 27 Filed 06/14/19 Page 5 of 8 PageID 620



embarrassment, oppression, or undue burden or expense.” 5 In addition to finding good cause, the

court must also be satisfied that, on balance, the interests of the party seeking the protective order

outweigh the interests of the opposing party. McCarthy v. Barnett Bank of Polk Cty., 876 F.2d 89,

91 (11th Cir. 1989). The moving party bears the burden of establishing entitlement to a protective

order. Ekokotu v. Fed. Exp. Corp., 408 F. App’x 331, 336 (11th Cir. 2011). 6 Although the bases

for granting a protective order are narrow, the Court may, on its own, limit the extent of discovery

“if it determines that . . . the proposed discovery is outside the scope permitted by Rule 26(b)(1).”

Fed. R. Civ. P. 26(b)(2)(C)(iii).

         Emails and deposition excerpts produced by both parties reflect that King was involved in

some capacity in the underlying dispute between ACM and QBE. Allied World seeks to depose

King related to his involvement in that underlying dispute with respect to events “where he has

firsthand knowledge of underlying facts – beginning with his taking over the case from Schraner

on April 1, 2015, through his firing of Jampol in June 2015, and ending with the arbitration in

April 2017.” Doc. No. 18 at 16-17. Events that all pre-date the current litigation. The Court

finds that Allied World has demonstrated that King was involved in the underlying dispute,

litigation, and arbitration and that he is likely to have factual knowledge that is discoverable.

Thus, Allied World has demonstrated a legitimate purpose in seeking to depose King.

         The privilege King seeks to assert is far more narrow and precise than the net cast by King

in response to the subpoena. Raising the specter of potential privilege is insufficient to preclude




5
  Under Rule 45(d)(3), the bases for quashing or modifying a subpoena that are applicable here are more limited than
those for granting a protective order under Rule 26(c)(1), specifying that the court must grant the motion to quash or
modify a subpoena if the subpoena “requires disclosure of privileged or other protected matter, if no exception or
waiver applies; or subjects a person to undue burden.”
6
  In this circuit, “[u]npublished opinions are not considered binding precedent, but they may be cited as persuasive
authority.” 11th Cir. R. 36-2.

                                                        -5-
Case 6:19-mc-00025-CEM-GJK Document 27 Filed 06/14/19 Page 6 of 8 PageID 621



any inquiry where relevant factual information may be available. Facts are not protected by the

attorney-client privilege. Slep-Tone Entm’t Corp. v. Johnson, 518 F. App’x , 821 (11th Cir. 2013)

(Attorney client privilege “protects only disclosure of communications; it does not protect

disclosure of underlying facts by those who communicated with the attorney.”) (Citations omitted).

Further, while it may be true that the inquiry during deposition could stray into matters that are

privileged, those issues are more appropriately addressed when they come up on a case-by-case

basis. Fox v. Pitney Bowes, Inc., No. 1:09-cv-1028, 2009 U.S. Dist. LEXIS 140134, at *8-9 (N.D.

Ga. Sept. 18, 2009). If King has a basis for objecting to a specific question posed at his deposition,

he can assert the appropriate privilege at that time. Id. at *8-10 (denying motion for blanket

protective order for current counsel where counsel were material witnesses regarding the facts of

the underlying settlement).

        Blanket protective orders prohibiting a deposition are rarely granted absent extraordinary

circumstances, even where the deposition is of a party’s attorney. Id. at *5 (citing Salter v. Upjohn

Co., 593 F.2d 649, 651 (5th Cir. 1979)); Axiom Worldwide, Inc. v. HTRD Group H.K., Ltd., No.

8:11-cv-1468, 2013 U.S. Dist. LEXIS 8475, at *7-8 (M.D. Fla. Jan. 22, 2013).                    King’s

involvement in the current pending action, and his appearance in that action, is insufficient in and

of itself to prohibit his deposition as a percipient witness to the events that transpired prior to this

litigation in the underlying dispute that serves as a basis for ACM’s bad faith claim and Allied

World’s counterclaim. Travelers Indem. Co. of Conn. v. Richard McKenzie & Sons, Inc., 8:17-cv-

2106, 2018 U.S. Dist. LEXIS 118625, at *18 (M.D. Fla. Mar. 14, 2018) (courts have recognized a

party’s right to depose an opposing party’s trial counsel where that attorney has also participated

in events that underlie the action). In short, King has failed to satisfy his burden that he is entitled

to a protective order.



                                                 -6-
Case 6:19-mc-00025-CEM-GJK Document 27 Filed 06/14/19 Page 7 of 8 PageID 622



        Allied World has requested attorney’s fees for filing a Response to the Motion. Federal

Rule of Civil Procedure 37(a)(5) governs attorney’s fees for motions for protective order. See

Renuen Corp. v. Lameira, No. 6:14-cv-1754, 2015 U.S. Dist. LEXIS 52814, at *6 (M.D. Fla. Apr.

22, 2015). If a motion is denied, “the court . . . must, after giving an opportunity to be heard,

require the movant, the attorney filing the motion, or both to pay the party or deponent who

opposed the motion its reasonable expenses incurred in opposing the motion, including attorney’s

fees.” Fed. R. Civ. P. 37(a)(5)(B). “But the court must not order this payment if the motion was

substantially justified or other circumstances make an award of expenses unjust.” Id. A motion

is “substantially justified” if it raises “a genuine dispute, or if reasonable people could differ as to

the [appropriateness of the contested action].” Josendis v. Wall to Wall Residence Repairs, Inc.,

662 F.3d 1292, 1314 (11th Cir. 2011) (alteration in original) (quoting Pierce v. Underwood, 487

U.S. 552, 565 (1988)). “Thus, as would be expected, the award of sanctions under Rule 37(a)(5)

turns on the specifics of each individual case.” Josendis, 662 F.3d at 1314. The Court finds that

an award of attorney’s fees is not appropriate in this instance because it appears the motive for the

Motion was to protect whatever information King possesses that is legitimately protected by the

attorney-client privilege.

        Based on the forgoing, it is ORDERED that the Motion (Doc. No. 1) is DENIED and the

stay of the enforcement of the subpoena is lifted.

        DONE and ORDERED in Orlando, Florida, on June 14, 2019.




                                                 -7-
Case 6:19-mc-00025-CEM-GJK Document 27 Filed 06/14/19 Page 8 of 8 PageID 623



Copies furnished to:

Counsel of Record




                                    -8-
